Title: To James Madison from Gordon Duff and Company, 31 December 1803 (Abstract)
From: Gordon Duff and Company
To: Madison, James


31 December 1803, Madeira. “We beg leave to refer you to the annexed Circular from our friends Messrs. Hill Bisset & Co. Any Commands you may be pleased to honor us with shall be attended to with the strictest punctuality, and we shall be grateful if you are pleased to favor us with the same protection you have manifested to our abovementioned worthy friends. It will ever be our utmost endeavours to merit the mark’d attention from these Gentlemen in naming us Successors to as honourable, and antient an Establishment as any in this Island.”
 

   
   RC and enclosure (DLC). RC 1 p.; written on the verso of the enclosure. For enclosure, see n. 1. Copies of both letters were also sent to Albert Gallatin (DLC: Gallatin Papers).



   
   The enclosure is a 31 Dec. 1803 circular letter from Hill Bissets and Company addressed to JM (1 p.) announcing their retirement from business at Madeira and the assumption of their concerns “by our worthy friends, Messrs. Gordon Duff & Co—one of the most antient establishments in our island.” “We venture to recommend those gentlemen to your correspondence in the warmest manner; and are persuaded that any business which you may think fit to commit to their charge, will be executed by them with punctuality and honour.” A postscript notes that correspondence can be directed to Gordon Duff and Company through Lloyds of London.


